Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of CPI International, Inc. (the “Company”) on Form 10-Q for the period endingJuly 2, 2010as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Joel A. Littman, ChiefFinancial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ JOEL A. LITTMAN Joel A. Littman ChiefFinancial Officer August 11, 2010
